Opinion filed May 9, 2013




                                     In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-11-00139-CR
                                  __________

                   JOHN DAVID LOPEZ, II, Appellant

                                        V.

                     THE STATE OF TEXAS, Appellee


                     On appeal from the 29th District Court
                             Palo Pinto County, Texas
                            Trial Court Cause No. 12765


                     MEMORANDUM OPINION
      The jury convicted John David Lopez, II, of manufacturing a controlled
substance and assessed his punishment at confinement in the Institutional Division
of the Texas Department of Criminal Justice for a term of seventy years. The jury
additionally imposed a fine of $10,000. In a single issue, Appellant challenges the
sufficiency of the evidence supporting his conviction. We affirm.
                                    Background Facts
         Texas Game Warden William Burton Jones II testified that he and Deputy
Chance Armstrong of the Palo Pinto County Sheriff’s Office contacted Appellant
on February 18, 2004, at a residence located in Mineral Wells.                 Appellant
answered the door wearing only an open robe.                 Officer Jones testified that
Appellant asked him to go inside the residence to retrieve a pair of jeans for
Appellant to put on. As Officer Jones made his way inside the residence, he
smelled several chemical odors, including ether. He also observed many items
inside     the   residence   that   are   typically   used    in   the   manufacture   of
methamphetamine.
         Officer Jones contacted John Waight of the Texas Department of Public
Safety Criminal Investigations Division to report his findings in order that a search
warrant could be obtained. The subsequent search of the residence revealed the
presence of an operating methamphetamine lab throughout the house.                 Darla
Dowell, a veteran certified site safety officer with the Texas Department of Public
Safety, testified that the lab inside the residence was the largest clandestine
methamphetamine laboratory that she had ever processed.
                                    Standard of Review
         We review a sufficiency of the evidence issue, regardless of whether it is
denominated as a legal or factual claim, under the standard of review set forth in
Jackson v. Virginia, 443 U.S. 307 (1979). Brooks v. State, 323 S.W.3d 893, 912
(Tex. Crim. App. 2010); Polk v. State, 337 S.W.3d 286, 288–89 (Tex. App.—
Eastland 2010, pet. ref’d). Under the Jackson standard, we review all of the
evidence in the light most favorable to the verdict and determine whether any
rational trier of fact could have found the elements of the offense beyond a
reasonable doubt. Jackson, 443 U.S. at 319; Isassi v. State, 330 S.W.3d 633, 638
(Tex. Crim. App. 2010). In conducting a sufficiency review, we defer to the jury’s
                                             2
role as the sole judge of the witnesses’ credibility and the weight their testimony is
to be afforded. Brooks, 323 S.W.3d at 899. This standard accounts for the
factfinder’s duty to resolve conflicts in the testimony, to weigh the evidence, and to
draw reasonable inferences from basic facts to ultimate facts. Jackson, 443 U.S. at
319; Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007). When the
record supports conflicting inferences, we presume that the factfinder resolved the
conflicts in favor of the prosecution and defer to that determination. Jackson, 443
U.S. at 326; Clayton, 235 S.W.3d at 778.
                                      Analysis
      In his sole issue on appeal, Appellant contends that the evidence was
insufficient to establish that he manufactured methamphetamine. Specifically, he
asserts that the State failed to prove that he “was more than merely present at a
purported methamphetamine laboratory.” Appellant relies in large part on
testimony that the conditions inside the residence were deplorable and that there
was neither operating electricity nor running water. We disagree with Appellant’s
assessment of the evidence.
      In order to obtain a conviction for the manufacture of a controlled substance,
the State must link the defendant either to an interest in the place where the
manufacturing was taking place or to the actual act of manufacturing. Webb v.
State, 275 S.W.3d 22, 27 (Tex. App.—San Antonio 2008, no pet.); Isham v. State,
258 S.W.3d 244, 248 (Tex. App.—Eastland 2008, pet. ref’d); East v. State, 722
S.W.2d 170, 172 (Tex. App.—Fort Worth 1986, pet. ref’d). The purpose of this
requirement is to protect the innocent bystander who merely inadvertently happens
onto a methamphetamine lab.        Isham, 258 S.W.3d at 248.        “Although mere
presence at a drug laboratory is insufficient to support a conviction for
manufacturing, it is a circumstance tending to prove guilt that, when combined


                                           3
with other facts, shows that the accused was a participant in the manufacturing.”
Webb, 275 S.W.3d at 27.
      The State offered evidence at trial that Appellant had custody and control of
the premises. Officer Jones testified that Appellant answered the door of the
residence in a state of undress and that he requested Officer Jones to retrieve a pair
of jeans from the residence for him. Officer Jones further testified that there did
not appear to be any other occupants of the residence. Officer Waight testified that
Officer Jones and Deputy Armstrong told him that the residence “belonged to”
Appellant. Officer Waight also testified that the officers had located two five-
gallon buckets that “[Appellant] was using as a toilet.” Officer Dowell testified
that she believed that the residence belonged to Appellant and that she did not see
evidence of anyone else living there.         She made other references during her
testimony that the premises were possessed by Appellant. She specifically referred
to a bedroom in the residence as being “[Appellant’s] actual bedroom.”
      The evidence established that Appellant was far from being an innocent
bystander who merely inadvertently happened onto a methamphetamine lab. See
Isham, 258 S.W.3d at 248. In addition to showing that Appellant had “an interest
in the place where the manufacturing occurred,” the evidence established that he
had actual custody and control of a residence containing a large, operating
methamphetamine lab. See id. Furthermore, the evidence showed that the lab was
in open view and that the odor associated with it was prevalent. The court held in
East, 722 S.W.2d at 171–72, that evidence was sufficient to establish the
manufacture of a controlled substance when a lab was present on the defendant’s
premises, combined with circumstances where the presence of the lab, because of
its open location or odor or both, was shown to have been known to the defendant.
Viewing the evidence in the light most favorable to the verdict, we conclude that
any rational trier of fact could have found that Appellant knowingly manufactured
                                          4
methamphetamine. See TEX. HEALTH & SAFETY CODE ANN. § 481.112(a) (West
2010). Appellant’s sole issue is overruled.
                                   This Court’s Ruling
       We affirm the judgment of the trial court.




                                                     TERRY McCALL
                                                     JUSTICE


May 9, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                            5